Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response the amendments the previous 112 rejections have been withdrawn.
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
The Remarks allege there is no backup plan as claimed. In response Bell teaches a backup plan, wherein power stored and later used for failure scenarios (col. lines 10-30). Therefore the claim limitation is satisfied. The Remarks next allege there is no mention of telecom equipment. The claim limitation in question in “network device”. The cited text refers to servers which are telecommunications (telecom equipment), and are network devices. Further the specification provides a definition of the limitation in question as network device is an element that provides a core networks functionality and service (specification paragraph 0002). Bell further teaches the use of various telecommunications networks (col. 9 lines 1-5) and wireless networks (col. 9 line 8). Therefore Bell teaches the use of a network device in a radio (wireless) communications network. The Remarks then cite Chow does not teach the limitation “without being charged”. In response in paragraph 0061 Chow details the charging cycles or cycling. Cycles as taught in Chow on the time the battery is used and then charged. Therefore Chow does teach the period the battery is used twice is done without charging. There the rejection teaches the presented claim limitations and has been made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 10,048,996) in view of Chow et al. (US 20160209472).
With respect to claims 1, 10, 19 Bell teaches a method comprising: 
predicting upcoming power outages (col. 10 line 65 – col. 11 line 55) for a network device in a radio communications network (see wireless network col. 9 lines 1-5, col. 19 lines 50-65) using machine learning (col. 11 line 20) techniques, based on power-related historic information (col. 11 line 5, col. 14 line 35) and current conditions; and 
generating a backup-power operation plan (col. 10 lines 15-30) prescribing usage of backup power sources including two different batteries (354, 352) connected and configured to supply power to the network device (col 2 lines 35-45, col. 9 line 1-15) during the predicted power outages (see during times of failure), wherein, the backup-power operation plan schedules (switched to when needed during a failure) at least one of the batteries among the backup power sources, and the network device receives backup power during outages according to the backup-power operation plan.  Bell does not teach a battery to be used twice without being recharged. Chow teaches the use of using a battery twice (paragraph 0066) one at a time before recharging. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Bell to use the charging for the benefit of accurately calculate the life of the battery.
	With respect to claims 2 and 11 Bell teaches backup-power operation plan is generated using current information about the backup sources including power and stored energy (col. 10 line 20). Chow teaches the backup-power operation plan is generated using current information about the backup sources including power, maximum stored energy (see battery capacity paragraph 108).  

With respect to claims 8 and 17 Bell teaches predicting and the generating are executed by hardware (see computer system 100) in the radio communication network (col. 18 line 55 – col. 19 line 65) other than the network device.  
	With respect to claim 9 and 18 Bell teaches the known use of a wireless links to communicate data however does not detail the data communicated on link. It is well known to network services to communicate information on a network. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Bell to try a network service to retrieve the power data for the benefit of gathering remote data.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 10,048,996) in view of Chow et al. (US 20160209472) in view of Li et al. (US 20190312457).
Bell teaches the current conditions include operational statistics amount of stored power control and analyze power however Bell does not teach the inclusion of load conditions and weather. Li teaches the current conditions includes load conditions, weather (see Fig. 2). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Bell to include the use of known conditions seen in Li for the predictable result of balancing the supply and load.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 10,048,996) in view of Chow et al. (US 20160209472) in view of Krishnamoorthy (US 20180054070)
	With respect to claims 5 and 14 Bell teaches the backup plan however does not teach specify the ordering and time of each source. Krishnamoorthy teaches backup-power operation plan spans a predetermined time interval (1014) and specifies order (see flow chart in Fig. 10) and duration of using each of the backup power sources. It would have been obvious to one having ordinary skill in art at the . 
Claims 6-7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 10,048,996) in view of Chow et al. (US 20160209472) in view of Morales (US 10,432,017).
	With respect to claims 6 and 15 Bell teaches the recharging of the battery, however does not teach recharging times and minimizing costs and a number of cycles. Morales teaches recharging instructions for times (non-peak) and duration (until fully charged) of recharging the batteries (col. 7 lines 40-50). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Bell to charge at times shown in Morales for the benefit of reducing costs.
	 With respect to claims 7 and 16 Bell teaches the recharging of the battery, however does not teach minimizing costs. Morales teaches minimizing costs (col. 7 lines 40-50) based on the time of day. Bell and Morales do not teach the minimization is based on a number of cycles. Chow teaches the known use of cycles degrading the capacity of batteries. It would have been obvious to one having ordinary skill in art at the time of the invention to modify the amount of charge expected in a battery based on the number of cycles as seen in Chow for the predictable result of accurately predicting charge capacity levels. 
Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 10,048,996) in view of Chow et al. (US 20160209472) in view of Patel et al. (US 20110101779)
	With respect to claims 28 and 30 Bell teaches the use of a network device however does not teach the network device is a radio base station. Patel teaches the known use of a radio base station (Fig. 1) to be supplied form a main source and backup source. It would have been obvious to one having ordinary skill in art at the time of the invention to apply Bell to a radio base station for the predictable result of maintaining a continuity of power to a radio base station (paragraph 0011 and 0022).
s 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 10,048,996) in view of Chow et al. (US 20160209472) in view of Ye et al. (US 20120293002)
	With respect to claim 29 Bell teaches the use of batteries however does not teach two different batteries are a lead-acid battery and a lithium-ion battery.  Ye teaches two different batteries are a lead-acid battery and a lithium-ion battery (paragraph 0037). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Bell to include two different batteries for the benefit of improve the backup time and reliability of the system (paragraph 0020).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836